Citation Nr: 0606584	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  97-18 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left 
knee chondromalacia with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from June to October 1987 
and from November 1989 to March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The veteran now resides in Georgia.  

The Board issued a decision in this case in February 2000, 
denying the claimed benefit.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to an Appellee's Motion to 
Remand and to Stay Proceedings, a Court Order in November 
2000 vacated the Board's February 2000 decision and remanded 
the case for further action as set forth in the Appellee's 
Motion.

The Board Remanded the case to the RO in June 2001.  In June 
2005, the Board issued a decision on this appeal.  In a 
separate decision, the Board has vacated the June 2005 
decision.  See 38 C.F.R. § 20.904.  The Board will now issue 
this decision in place of the vacated June 2005 decision.


FINDING OF FACT

The veteran's service-connected left knee chondromalacia with 
degenerative joint disease is manifested by no more than 
slight (noncompensable) limitation of motion with pain; there 
is no medical evidence of lateral instability or recurrent 
subluxation, ankylosis, dislocated semilunar cartilage, or 
impairment of the tibia and fibula.




CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 
percent for service-connected left knee chondromalacia with 
degenerative joint disease have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260 and 5261 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the October 1996 denial preceded the enactment of the VCAA.  
Thereafter, the RO did furnish VCAA notice to the veteran in 
April 2003.  Because the VCAA notice in this case was not 
provided to the appellant prior to the RO decision from which 
he appeals, it can be argued that the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the April 2003 letter, as well as the May 1997 
statement of the case and June 1998, February 1999 and 
February 2005, supplemental statements of the case, the RO 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The Board also 
notes that the April 2003 letter implicitly notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
advised to identify any source of evidence and that VA would 
assist in requesting such evidence.  The Board believes that 
a reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  Thus, the Board finds that VA's 
duty to notify has been fulfilled and any defect in the 
timing of such notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining private medical records identified by the 
appellant.  The appellant was also afforded VA examinations 
during the appeal period and was provided with the 
opportunity to attend a hearing.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

The veteran's complaints at the time of a November 1992 VA 
compensation examination consisted of trouble climbing and 
descending stairs, shooting pain near the left knee cap, and 
laxity and popping of the left knee.  On examination, range 
of motion was described as "complete," but there was marked 
crepitus with movement of the left patella.  Mild effusions 
were noted in both knees.  There was no laxity on varus, 
valgus, anterior, and posterior testing.  The examiner 
diagnosed chondromalacia patella, rule out degenerative 
changes.  X- rays of the left knee showed minimal 
degenerative change.

At the time of a VA compensation examination in May 1996, the 
veteran indicated that her knee was getting worse.  The 
examiner noted only that there was no crepitus and that range 
of motion was normal.

A private orthopedic surgeon, Paul Reiss, M.D., reported in 
May 1996 that there was crepitation.  The left patella was 
hypermobile and the patellar apprehension test was mildly 
positive.  The veteran complained of some medial and lateral 
joint line tenderness, although the tibiofemoral joint moved 
smoothly and without significant crepitation.  There was no 
significant effusion and no instability.  The veteran's gait 
was normal.  The examiner diagnosed patellofemoral syndrome.  
He stated that the degenerative changes noted on x-ray "will 
be of little clinical significance."  

The veteran was seen on an outpatient basis by private 
orthopedic surgeon, Gerald Seligman, M.D., in June 1996.  Dr. 
Seligman noted that the veteran's knees, especially on the 
right, showed some medial patellofemoral joint arthrosis.  
The patella was well centered in the groove compared to the 
left which showed some slight tilt and minimal subluxation.  
There was arthritic change in the medial joint on the left as 
well, involving the medial femoral condule and with minimal 
joint narrowing.  Dr. Seligman rendered an impression of 
bilateral patellofemoral pain disorder with some arthritic 
change noted, particularly on the left.  He recommended 
conservative treatment.  

Another VA compensation examination was conducted in August 
1996.  That examiner recorded normal range of motion of the 
left knee, from 0 to 145 degrees. There was no evidence of 
instability and no signs of inflammation.

Physical therapy notes are on file showing therapy for 
bilateral knee pain in 1996.

A December 1996 private outpatient record from orthopedic 
surgeon, Paul Reiss, M.D., reflects the veteran's complaint 
that her left knee was worse with physical therapy.  Findings 
revealed some swelling and pain on patellar compression.  The 
patella was still quite mobile and could be subluxed medially 
and laterally, at least a couple of quadrants.  Her knee also 
revealed full range of motion with no instability, joint line 
tenderness or tibiofemoral crepitation.  Dr. Reiss 
recommended that the veteran stop physical therapy and avoid 
all invasive or aggressive treatment.  

In April 1997, the veteran returned to Dr. Reiss complaining 
of persistent anterior knee pain.  Her symptoms were noted to 
be exclusively patellar.  There was pain on patellar 
compression as well as difficulty beginning a squat and 
arising.  The veteran had no joint line tenderness, no 
effusion, no limitation or motion and no instability.  Dr. 
Reiss said that he was willing to offer the veteran the 
option of patellar shaving, but noted that this was not a 
standard procedure.  The veteran indicated that she wanted a 
second opinion.

Another VA compensation examination was conducted in December 
1997.  The veteran complained that her left knee pain had 
gotten significantly worse since the May 1996 examination.  
She described her pain as under the patella on both sides and 
rated her average daily knee pain 6-7/10.  She stated that 
she was unable to squat, although she was able to climb 
stairs.  The veteran reported no difficulty walking on a flat 
surface, but did have nocturnal left knee pain almost every 
night that would awaken her from sleep.  She denied having to 
use crutches, braces, or a cane for walking.  The examiner's 
clinical findings were essentially the same as those of 
previous examiners, except that flexion of the left knee was 
accomplished from zero to 135 degrees.  The examiner 
commented that the examination of the left knee was normal, 
except for medial tenderness and medial swelling.  It was 
noted that there had been interval progression of 
patellofemoral arthritis on x-ray.

In February 1998, the veteran underwent a private 
consultation with William Huff, M.D., for her bilateral 
patellofemoral syndrome.  The veteran reported discomfort 
when going from a sitting to standing position and tenderness 
when going up and down steps or hills or off curbs.  She also 
spoke of her knee "catching" and "possibly locking."  On 
examination the left knee showed a trace effusion and no 
joint line tenderness.  There was tenderness along the medial 
patellar facet with a mobile patella but a negative 
apprehension sign.  McMurray's was negative.  There was no 
laxity with varus valgus testing of Lachman's.  X-rays taken 
in January 1998 showed mild degenerative changes at the 
patellofemoral joint and rounded spurring at the medial 
femoral condule as well as tibal spines.  There was no loose 
body shown.  The veteran was given an impression of 
patellofemoral pain syndrome with degenerative changes, 
history of locking of the left knee, rule out a loose body, 
and pronator with forefoot varus which may be contributing to 
some of her patellofemoral symptoms.  Dr. Huff recommended 
that the veteran undergo a MRI of the knee.  

A March 1998 MRI report shows degenerative changes at the 
patellofemoral joint with evidence of early subchondral cyst 
formation.  The collateral ligaments and menisci were intact.  
There were no findings of loose body.  

The veteran was seen on an outpatient basis at a private 
facility in November 1998 for bilateral knee pain, 
particularly on the left.  She expressed her frustration 
regarding the restrictions that her knees placed on her in 
her daily life.  Findings showed that the knee was stable 
with medial and lateral collateral ligaments normal.  Pivot 
test was negative.  Anterior-posterior cruciates were 
negative.  There was no effusion and no warmth.  There was 
also quite significant pain with patellar crepitus with 
motion of the knee.  The veteran was assessed as having 
femoral patellar syndrome, recalcitrant.

The veteran was examined by Dr. Reiss in May 1999 with 
persistent complaints or anterior left knee pain.  She 
reported problems on stairs and getting up from a chair.  On 
examination there was bilateral patellofemoral crepitation.  
She demonstrated full extension, no extensor leg.  There was 
no effusion, instability, joint line tenderness or cutaneous 
changes.  Her gait was normal.  Dr. Reiss did not think a 
lateral release was indicated and recommended patellar 
shaving.  The veteran opted to proceed with arthroscopy.

A private operative report dated in July 1999 shows that the 
veteran underwent left knee arthroscopy for chondromalacia, 
patella, left knee.  The note also shows that the veteran had 
bilateral chondromalacia and patellofemoral symptoms.  It is 
noted that all conservative therapy had failed, including 
physical therapy.

In a follow-up orthopedic visit in July 1999.  The veteran 
reported essentially no more discomfort or pain and that she 
was doing quite well.  She said that she was quite pleased 
with the results.  On examination the incisions were nicely 
healed.  One incision was noted to be a little bit open, but 
with no redness, swelling, warmth or tenderness to palpation.  
There was minute swelling of the knee with no ballottable 
effusion.  There was also no tenderness medial or laterally, 
only minimal tenderness to palpitation surrounding the 
patella.  The veteran had excellent range of motion with full 
extension and flexion to about 120 degrees.  Distal 
neurovascular status was intact.  The veteran was assessed as 
having status post left knee arthroscopy.

On VA compensation examination in November 2004, the veteran 
stated that her left knee hurt when she walked a lot and on 
sitting or standing for too long.  On examination, range of 
motion of the left knee was possible from zero to 105 
degrees.  There was no pain up to 105 degrees of flexion, but 
she had considerable pain at that point, particularly in the 
medial joint compartment.  There was also significant 
grinding in the patellofemoral joint.  McMurray's, Lachman's, 
and posterior drawer signs were negative and the knee was 
stable to varus and valgus stress.  The veteran's gait was 
normal, with no assistive devices used for ambulation.  X- 
rays of the knee reportedly showed moderate osteoarthritis, 
particularly of the medial joint compartment, but also of the 
patellofemoral joint.  The examiner's diagnosis was of 
moderate osteoarthritis of the left knee, which the examiner 
considered to be "advanced" for the veteran's age.  The 
examiner summarized by stating that the veteran's activities 
of daily living were significantly restricted (presumably due 
to the left knee) and that she had a difficult time doing any 
lifting, squatting, stooping, or heavy pushing or pulling.  
She had to ice her knee down and take a break twice a week.  
She did have reduced range of motion and fatigue with flare-
ups.  There was no instability of the left knee.  Finally, 
the examiner said that the veteran experienced no additional 
limitation of motion due to pain, fatigue, or weakness, or 
lack of endurance following repetitive use.

III.  Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When assessing a 
claim for increased rating, the current level of disability 
is generally of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Arthritis due to trauma and substantiated by x-ray findings 
is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis, in turn, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Id.

Under Code 5260 for limitation of flexion, a 0 percent 
evaluation is warranted for knee flexion limited to 60 
degrees, a 10 percent evaluation is warranted for knee 
flexion limited to 45 degrees and a 20 percent evaluation is 
warranted for knee flexion limited to 30 degrees.  For a 30 
percent evaluation, knee flexion must be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).

For limitation of extension under Code 5261, a 0 percent 
evaluation is warranted for extension limited to 5 degrees, a 
10 percent evaluation is warranted for extension limited to 
10 degrees, and a 20 percent evaluation is warranted for 
extension limited to 15 degrees.  A 30 percent evaluation 
requires extension limited to 20 degrees, and a 40 percent 
evaluation requires extension limited to 30 degrees.  For a 
50 percent evaluation, there must be extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).  

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Diagnostic Code 5257 contemplates knee, other impairment of:  
recurrent subluxation or lateral instability, and provides 
that a 20 percent evaluation is warranted for moderate 
symptomatology and a 30 percent evaluation is warranted for 
severe symptomatology.  See 38 C.F.R. § 4.71a, Code 5257.

Separate ratings for arthritis of a knee, when there is 
actual limitation of motion, and for instability of the knee 
may be assigned without pyramiding, which is prohibited by 38 
C.F.R. § 4.14.  VAOGCPREC 23-97 (July 1, 1997; revised July 
24, 1997).

Although the RO evaluated the veteran under Code 5257 for 
recurrent subluxation or instability, the Board does not find 
that this is the appropriate rating for the veteran's left 
knee disability.  This is because of the lack of objective 
medical evidence of left knee subluxation or instability.  
The veteran's left knee was noted to be stable during the 
December 1996 VA examination and findings in April 1997, 
December 1997, February 1998, November 1998, May 1999 and 
November 2004 show that the left knee ligaments were stable 
and/or that there was no laxity or instability of the left 
knee.  Also McMurrays testing was negative during the 
December 1996, April 1997, and February 1998 evaluations.  

Thus, the more appropriate codes in which to evaluate the 
veteran's service-connected left knee chondromalacia patella 
with degenerative joint disease are the limitation of motion 
codes under 5260 and 5261.  Although as noted above separate 
ratings under Code 5257 and Codes 5260, 5261 is permissible 
under the rating schedule, it is not warranted in this case 
in view of the lack of findings that would support a rating 
under Code 5257.  See VAOPGCPREC 23-97. 

In regard to pain, the veteran's medical records are replete 
with complaints of left knee pain, particularly when going 
from a sitting to standing position, when climbing stairs, 
and at night.  Moreover, the November 2004 VA examiner stated 
that the veteran had pain on range of motion with flexion at 
105 degrees and that the pain caused additional limitation of 
motion during flare-ups.  Accordingly, there is no disputing 
that the veteran has functional loss due to pain.

Range of motion findings during evaluations in May 1996, June 
1996, and April 1997 were normal for both extension and 
flexion, and the veteran's demonstrated range of motion of 0 
to 135 degrees during the December 1997 examination showed 
normal extension and near normal flexion.  Following the 
veteran's left knee arthroscopy in July 1999, her range of 
motion was 0 to 120 degrees.  This again represents normal 
extension and some limitation of flexion. More recently, 
during the November 2004 VA examination, the veteran had 
normal extension to 0 and flexion to 105 degrees, with pain 
at 105 degrees.   These findings are clear in showing 
consistently normal extension, and limitation of flexion.  
Although the veteran's demonstrated flexion has been 
decreasing from 135 degrees in December 1997, to 120 degrees 
in 1999, to 105 degrees in November 2004, these findings are 
still commensurate with a less than compensable rating under 
Code 5260 based on a strict adherence to the rating criteria.  
As noted above, a noncompensable, 0 percent, rating under 
Code 5260 requires limitation of flexion to 60 degrees. 

Thus, the Board finds that the level of impairment resulting 
from the veteran's left knee chondromalacia with degenerative 
joint disease is appropriately rated as 10 percent disabling 
under Code 5260.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  This 
rating contemplates both the veteran's actual ranges of 
motion on flexion plus a higher rating for functional loss 
due to the veteran's pain.  A higher than 10 percent 
evaluation is simply not warranted in the left knee when 
considering that the veteran's actual limitation of motion 
for flexion does not even meet the criteria under Code 5260 
for a noncompensable rating.  Regarding Code 5261 for 
limitation of extension, the veteran has repeatedly been 
shown to have normal extension with no limitation. 

The Board has considered the VA General Counsel Precedent 
Opinion, VAOPGCPREC 9-2004 (September 17, 2004), where it was 
held that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, the Board does not interpret the 
General Counsel opinion as providing for separate ratings for 
noncompensable limitation of flexion and limitation of 
extension due to pain and believes that the 10 percent rating 
for limitation of flexion with pain under Code 5260 is all 
that is permitted under that regulatory provision.

Additionally, in the absence of evidence of disability 
comparable to ankylosis, dislocation of semi-lunar cartilage, 
or impairment of the tibia or fibula, Diagnostic Codes 5256, 
5258, or 5262, respectively, are not applicable.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b).

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis are not met, in the absence of evidence showing that 
the veteran's left knee disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation); warranted frequent periods of 
hospitalization; or otherwise has rendered impractical the 
application of the regular schedular standards.  The Board is 
thus not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for left knee 
chondromalacia with degenerative joint disease is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


